 492DECISIONSOF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tionwith the operations of Respondent as described in section I, above, have aclose,intimate,and substantial relation to trade,traffic,and commerce among theseveral States and, such of them as have been found to constitute unfair laborpractices,tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(a)(1) and (3)of theAct, theTrial Examiner will recommend that itcease and desist therefrom and take certain affirmative action designed to effectuatethe policiesof the Act.Having found that Respondent has discriminated in regard to the hire and tenureof employment,and the termsand conditionsof employment,of Coombes, theTrial Examiner will recommend that the Respondent offer him immediate and fullreinstatement to his former orsubstantiallyequivalent position,without prejudiceto his seniorityor other rightsand privileges.The Trial Examinerwill also recom-mend that the Respondentmake Coombeswhole for any loss of pay he may havesuffered by reason of the Respondent'sdiscrimination against him,by payment tohim of a sum of money equal to the amount he normally would have earned aswages from the date of his dischargeto the dateof the Respondent's offer of rein-statement,less his net earnings duringthat period.Lossof pay shallbe computedand paid in accordance with the formula adaptedby the Board in F.W.Woolworth Company,90 NLRB 289.The unfair labor practices found to have been engagedin byRespondent are ofsuch a character and scope that in order to insure Respondent's employees theirfull rights guaranteed them by theAct it will berecommended that Respondentcease and desist from in any manner interfering with,restraining and coercing itsemployees in their rights to self-organization.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case, the TrialExaminer makes the following:CONCLUSIONS OF LAW1.Local 628,Bartenders& Culinary WorkersUnion,Hotel & Restaurant Em-ployees & Bartenders InternationalUnion, AFL-CIO, is a labor organization withinthe meaning of Section2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Coombes,thereby discouraging membership in the Union,Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (3) of the Act.3.By interfering with, restraining,and coercing its employees in the exercise ofthe rightsguaranteed in Section7 of the Act,Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]Flemingsburg Manufacturing CompanyandAmalgamated Cloth-ingWorkers of America,AFL-CIO.CaseNo. 9-CA-92149.May 12, 1961DECISION AND ORDEROn February 9, 1961, Trial Examiner Phil Saunders issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent engaged in certain unfair labor practices and recommend-ing that it cease and desist therefrom and take certain affirmative13 1.NLRB,No. 81. FLEMINGSBURGMANUFACTURING COMPANY493action as set forth more fully in the copy of the Intermediate Reportattached hereto.He further found that the Respondent had notengaged in other alleged unfair labor practices and recommendeddismissal of the complaint pertaining thereto.'Thereafter the Re-spondent filed exceptions to the Intermediate Report and a supportingbrief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a. three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, FlemingsburgManufacturing Company, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a) Interrogating its employees concerning their membership inor activities on behalf of Amalgamated Clothing `Yorkers of America,AFL-CIO, or any other labor organization of its employees, in amanner constituting interference, restraint, or coercion in violationof Section 8 (a) (1).(b) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of their right guaranteedin Section 7 of the Act, to form labor organizations, to bargain col-lectively through representatives of their own choosing, and to engagein concerted activities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from any and all ofsuch activities, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and DisclosureAct of 1959.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :1As no 'exceptions were filed to these findings we adopt thempro forinaand shall dis-miss the pertinentcomplaintallegations. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Post in its plant at Flemingsburg, Kentucky, copies of thenotice attached hereto marked "Appendix." 2 Copies of said notice,to be furnished by the Regional Director for the Ninth Region, shall,after being duly signed by an authorized representative of Respond-ent, be posted by Respondent immediately upon receipt thereof andmaintained by it for 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Ninth Region, in writing,within 10 days from the date of this Order, what steps it has takento comply therewith.IT IS FURTHERORDEREDthat the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent violated Section8(a) (1) of the Act by two speeches to the employees given by PlantManager Hazelrigg in March and May 1960.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their mem-bership in or activities on behalf of Amalgamated Clothing-Workers of America, AFL-CIO, or any other labor organizationof our employees, in a mariner constituting interference, restraint,.or coercion in violation of Section 8 (a) (1).VVE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right toself-organization, to form, join, or assist Amalgamated Clothing-Workers of America, AFL-CIO, or any other labor organization,,to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that suchrights may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized in.Section 8 (a) (3) of the National Labor Relations Act, as amended-by the Labor-Management Reporting and Disclosure Act of 1959.,- FLEMINGSBURG MANUFACTURING COMPANY495,All our employees are free to become or remain, or to refrain from,becoming or remaining, members of the above-named union or anyother labor organization.FLEMIINGSBURG MANUFACTURINGCOMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,.and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with the Respondent and the General Counsel represented, was.heard before the duly designated Trial Examiner, in Flemingsburg, Kentucky, onOctober 25, 1960, on complaint of the General Counsel and answer of FlemingsburgManufacturing Company, herein called the Respondent or the Company. The issueslitigatedwere whether or not the Respondent violated Section 8(a) (1) of the Act.All parties were afforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence pertinent to the issues.Both parties also filedhelpful briefs which have been duly considered.Upon the entire recordand myobservation of the witnesses, I hereby make the.following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Kentucky corporation having its place of business in Flemings-burg, Kentucky, where it is engaged in the manufacture of clothing.During thepast 12 months, which is a representative period, the Respondent had a direct outflowof its products, in interstate commerce, of a value in excess of $50,000 which wereshipped from its plant in Flemingsburg, Kentucky, to points outside the State ofKentucky. I find that the Respondent is engaged in commerce within the meaning,of the Act.H. THE LABOR ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America, AFL-CIO, herein called the Union—is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction and eventsThe complaint in this proceeding alleges that the Respondent informed its employ-ees not to speak to representatives of the Union who were attempting to organizethe employees, nor should the employees permit the union representatives to entertheir homes.The complaint further alleged that: if the Union was selected by theemployees to represent them the Respondent's plant would close; any employee who,had anything to do with the Union would lose his job; if the employees did not selectthe Union, and other companies did, it would mean more work at the Respondent'splant; the Company knew employees who were in sympathy with the Union andthat they would be discharged; and the Respondent interrogated an employee as to,his union sympathies and accused him of signing numerous authorization cards onbehalf of the Union.The Respondent contends that the statements and interroga-tions of its agents were not coercive, but rather expressions of views, opinions, andpredictions which were permissible under Section 8(c) of the 'Act, and thereforeprivileged.It is conceded by the Company that Frank R. Hazelrigg is the Respond-ent's plant manager and is a supervisor as defined by the Act.The record established that the Respondent has a contract with the Crown OverallCompany of Cincinnati, hereinafter called Crown, under which the 'Respondentmarks and cuts material supplied by the Crown company, and then returns the semi-finished product to Crown for further manufacturing processes.The Respondentoperates its Flemingsburg, Kentucky, plant exclusively in work for Crown. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring 1959 a representative of the Union came to Flemingsburg, Kentucky, andbegan contacting various employees of the Respondent in organizational efforts.By March 1960,1 some of the employees had signed union authorization cards, andthe record also shows that the Respondent's employees, at this time, were repre-sented by the Needleworkers Association of America.On May 16, the Union filed arepresentation petition for an election with the Regional Office of the Board in CaseNo. 9-RC-4103.B. The issues at to the violation of Section 8(a) (1)1.The speech by HazelriggInMarch the Respondent's plant manager, Hazelrigg, gave a speech to all theplant employees.The speech was given in the plant, the machines were stopped, anda foreman directed the employees to assemble in a certain area of the plant.The General Counsel introduced testimony through employee Roy Payne, to theeffect that in the March speech to the employees, Plant Manager Hazelrigg told them,that there was a "union woman" going around talking to the employees, that theyshould not talk to her or allow her in their homes and that if the union efforts con-tinued the plant would close down.Employee Hensley Burke testified that Plant Manager Hazelrigg brought up theunion matter in his March speech, and then told the employees that he knew therewas a union representative going around Flemingsburg who had been going toemployees' homes talking to them.Burke further testified that Hazelrigg also stated,on this occasion, that if the employees talked to the union representative, "and gotthe Union in, the employees would probably lose their jobs," in that the plant wouldbe closed down.Burke also agreed that Hazelrigg had told the employees in hisMarch speech that if the Union organized the Crown and Falmouth clothing plantslocated in the area, but was not successful in organizing the Respondent's plant, therewould be more work for the company employees.Charles Lester testified that Plant Manager Hazelrigg had told the employees inhisMarch speech that there were union workers around contacting employees, that iftheUnion was put in the plant would probably close, that Hazelrigg had alsomentioned that a union representative was going to "people's homes" and that he"wouldn't talk to them," and that if the plant was organized the employees would beout of work as the plant would close.As to what was stated to the employees in his March speech, Plant ManagerHazelrigg testified that he had called this meeting of employees for productionreasons, but had also spoken on other matters.Hazelrigg credibly testified that hethen told the employees that there was a possibility of the plant closing if the Unioncame in, that he had merely mentioned that a union representative was in Flemings-burg, and at which time many hands went up with employees telling Hazelrigg "she'sbeen to my house," and Hazelrigg replying to the employees, told them, "If you werenot interested in what she has to say, you do not have to permit her to come in,"and that it was up to each individual employee to do what he wanted to.Hazelriggfurther testified, that in response to questions at his March meeting, he also told theemployees, "that if Cincinnati and Falmouth did choose a Union to represent them,Cincinnati [Crown] takes Falmouth's output the same as they do ours, and we mightprosper by it."As to remarks in his speech on production costs, Hazelrigg testifiedthat he had stated to the employees, "If we had to pay the same wages in Flemings-burg to have these garments made as they did in Cincinnati, there would be nopurpose for Crown to send the material eighty-five miles to us to be made up andthen turn around and haul it back, if they had to pay as high a wages here."In addition to the testimony of Hazelrigg, the Company also produced severalother witnesses who credibly testified as to what was said at the March meeting.VeltaBaird testified that Hazelrigg had told the employees that it was up to them individ-ually as to whether or not they would permit the union representative in theirhomes, and that Hazelrigg had also stated that if the plant was organized there wasa possibility of it closing, but did not say it would close.Ausal Lee Eubanks testi-fied that Hazelrigg told the employees that it was up to the individual as to whetheror not they should talk to the union representative, that Hazelrigg made remarksrelative to the costs and economical aspects of the plant, and that there was a possi-bility of the plant closing and moving its operations from Flemingsburg.MariettaHarntestified that Hazelrigg told them that it was up to each employee as to whetheror not the union representative should be permitted in their homes, that he did notsay the factory would close, and that it would be possible for the Company to get2All datesare 1960 unless specified otherwise. FLEMINGSBURGMANUFACTURING COMPANY497additional work if other clothing manufacturers in the area selected the Union andthe Respondent's employees did not.Edna Marshall substantiated the above testi-mony of the witnesses for the Respondent, in stating that Hazelrigg told employeesthat there was a possibility of the plant moving if the Union won an election, andthat it was up to the employees as to who they talked with.Witnesses for the Company, Baird and Eubanks, also testified that Hazelrigg againtalked to employees in a meeting which was held approximately in or about themonth of May. Baird testified that on this occasion production and the Union werealsomentioned, and in reply to the union matter which other employees broughtup, Hazelrigg replied that there "would be a possibility the plant could close," andthat he had made the same remarks in his prior talk to the employees in March.Eubanks testified that Hazelrigg talked to the employees in May, and that at thistime Hazelrigg may have made the remark, in his answering a question, that if theUnion won the election at Crown and Falmouth the Respondent would get morework and profit from it.2. Interrogations and threatsHensley Burke testified that in the latter part of June, Plant Manager Hazelriggspoke to him about the Union in the plant office. Burke stated that on this occasionHazelrigg told him that there were two or three men in the cutting room workingfor the Union, and that Burke was one of the union men along with Roy Payne.Burke further testified that Hazelrigg then mentioned to him that his wife was alsoworking for the Company and it looked "like we were making decent money," butthat Burke was free to do as he pleased. Burke stated that Hazelrigg further toldhim, "It looks to me like what you and your wife are drawing would be better thannothing."Burke testified that employees Lester and Payne were also called into theoffice on this occasion.Charles Lester testified that he is employed as a cutter in the plant, and was calledinto the office the latter part of June.Lester further stated that Hazelrigg then toldhim that there were two men in the cutting room working for the Union, and that ifthe Company was organized Ben Berman had told Hazelrigg to close the plant .2Roy Payne testified that he is engaged as a cutter with the Company, and wascalled into the office on the same day that Burke and Lester talked with the plantmanager.Payne stated in his testimony that Hazelrigg told him that he had heardPayne had been working with the Unionalongwith Burke, and when Payne admit-ted that he had talked to the union representative, Hazelrigg then informed Payne,that Ben Berman had told him to fire Burke and Payne, and that Payne was alsotold by Hazelrigg that if they continued to work for the Union the plant would beclosed down, and the doors would be "padlocked." Payne further testified that inApril or May, Hazelrigg had told him, while in the cutting room of the plant, thatif Payne had anything to do with the Union he would be fired.Plant Manager Hazelrigg admitted in his testimony that he had conversations inJune with cutting room employees, as aforementioned, that he had heard about theirunion efforts, and that he had then asked that if they were working for the Union.Hazelrigg testified that on this occasion these employees inquired as to his opinion onthe plant closing, and that he had replied that it was possible but that he could notstate definitely.Hazelrigg further stated that he also told these cuting room em-ployees, hat if the Crown and Falmouth clothing manufacturers selected the Union,then the Respondent might get more business.Hazelrigg denied in his testimony thathe had ever told Burke, Lester, Payne, or any employee that they would be dischargedfor union activities, denied any instructions attributed to Ben Berman to dischargethem, and also denied any statement to Burke with reference to his wife being onthe company payroll.As to inquiries about the signing of union authorization cards as alleged in thecomplaint,Hazelrigg testified that he had been informed that employee ThelmaRoberts had signed a number of such cards, and had then dropped them in themailbox.Hazelrigg admitted that he called Thelma Roberts to the office and askedher if she had signed the cards.Hazelrigg further testified that when he heard thatRoberts had signed a number of cards he considered it a possible forgery, but thathe did not mention this aspect of his inquiry in his conversation with Roberts, andalso testified that Thelma Roberts told him that she had not signed the other cards.Thelma Roberts testified that Hazelrigg had asked if she had started the Union, andmade the statement to her that he had heard about it. Roberts could not recall inher testimony aboutanyinquiry as to thesigningof union authorization cards.2Therecord inthis proceeding shows that Ben Berman is the chairman on the boardof directorsof the Crown Overall Company.599198-62-vol 131-33 498DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Conclusions as to the violations of Section8 (a) (1)The evidence adduced by the General Counsel's witnesses as to Hazelrigg's speech,inMarch, in ordering employees not to talk to the union representative, was ex-tremely vague and unconvincing.Only one witness testified that Hazelrigg hadstated that the employees should not talk to the union representative.CharlesLester testified that Hazelrigg had told them that if he was in their place he wouldnot talk to the union representative.From the testimony I have credited it is clearthat after Hazelrigg was questioned about this matter at the March meeting, he toldthe employees that it was up to the individual employees as to whether they wishedto discussunionmatters with the representative, and that if Hazelriggwas an em-ployee he would not do so. There is no credited evidence that the employees, inso exercising their individual discretion in this aspect, would lose their jobs or in anyother way suffer retaliations, and, therefore, I fail to see any violation of the Actin this statement by Hazelrigg. I consideritasprivileged, and I so find.From the testimony I have credited, Plant Manager Hazelrigg also told the em-ployees during his March speech, that there was a "possibility" of the plant closingand moving if the Union organized due to increased costs of production, whichwould leave no purpose in Crown sending material to the Respondent, and Hazelriggfurther stated that if other clothing manufacturers in the area were organized andthe company plant was not, the Respondent might "prosper" by it. There was con-siderable testimony as to whether Hazelrigg used the word "possibility," or, on theother hand flatly stated that the plant would close if the Union came in, but in thisrespect even Lester testified for the General Counsel that Hazelrigg had told themthat the plant would "probably close." It appears to me that these statements byHazelrigg in March contained no promises or threats that the Respondent would takeany steps to induce the happening of possible future events, and that the statementswere the personal views and an economic explanation of the plant operations byHazelrigg.In accordance with the above I find that these statements are no morethan predictions of possible future actions of the Company and a third party shouldthe Union win the election, and were privileged under Section 8(c) of the Act anddo not constitute violations of Section 8(a)(1).Neco Electrical Products Corpora-tion,124 NLRB 481. In so finding I am not unmindful of the Board's decision inSanford Dress Corporation,123 NLRB 1106, and that at least a portion of thefactual situation involved in this decision is somewhat parallel to the case at hand.The record in the instant proceeding established that the Respondent had no officeforce, and that Crown takes care of all the bookkeeping and payrolls as the Com-pany had none of these facilities.However, in theSanford Dress Corporationde-cision, the speech by management to employees flatly stated that certain customerswould withhold orders if the union therein involved succeeded in organizing theplant, and was a positive, absolute, and definite statement as to subsequent actionwhich was not in the realm of speculation, and was therefore held to be coerciveunder the theory that the company was part of a subsidiary of its sole customers.In the instant case for determination here, we have no specific or concisestatementas to what the Respondent or third party would do in event ofunionorganization,but merelya discussionby Hazelrigg on the economic situation involved, and thenhis own predictions on what could possibly happen in the future.Hazelrigg's speechinMay contained nothing more than repeating what he had told the employees inMarch, and which I have found herein to be privileged.PlantManager Hazelrigg admitted in his testimony that he had conversations inhis office with three cutting room employees in June, and had on this occasion in-quired if they were working for the Union.The Respondent offers no explanationor reason of any kind for these separate and individual interviews relative to theUnion in the office of its plant manager.Hazelrigg further admitted that he hadalso inquired of Thelma Robert if she had signed authorization cards with otheremployees' names, as aforestated, that he suspicioned Roberts might have signed thecards, and that he wanted to find out about it.Hazelrigg also admitted that in hisinquiry of Roberts about the signing of union cards, he did not mention in any wayhis concern with possible forgery. In view of Hazelrigg's testimony that the onlyreason he made the inquiry was that he suspicioned Roberts had signed the cards, itappears to me that this interrogation was based on ascertainment of who were theactive union employees, and the concern over forgery was a mere afterthought or atthemost coincidental to his main purpose.Thelma Roberts then testified thatHazelrigg asked her if she had started the Union, and which statement crediblyattributed to the plant manager was not specifically denied.The test of interference,restraint, and coercion under Section 8(a)(1) of the Act turns on whether it mayreasonably be said that the conduct in which the employer or its representativeengaged tends to interfere with the free exercise of employee rights under the Act. FLEMINGSBURGMANUFACTURING COMPANY499The foregoing instances of admitted interrogation are not instances of objectiveinquiry as to the propriety of recognizing a labor organization; they are not "casualfriendly, isolated Instance[s]' of interrogation by a minor supervisor."See BlueFlash Express, Inc.,109 NLRB 591. Neither.do they amount to themere exerciseof free speech under the First Amendment to the Constitution nor to protected ex-pressions of views under Section 8(c).N.L.R.B. v. Minnesota Mining d Manu-facturing Company,179 F. 2d 323 (C.A.8); National Shirt Shops of Delaware, Inc.et al.,123 NLRB 1213. Rather, they include an attempt to inquire into the insti-gator of unionization and the implication that the employees would be better with-out the Union; they therefore constitute violations of Section 8(a)(1).RaymondPearson, Inc.,115 NLRB 190, enfd. 243 F. 2d 456 (C.A.5); Shell Oil Co. (Suc-cessor to Shell Oil Company, Incorporated),95 NLRB 102, enfd. 196 F. 2d 637(C.A. 5).Based on the above I conclude and find that the following interrogations byHazelrigg violated Section 8(a) (1) : (a) interrogations in June as to whether Lester,Payne, and Burke were working for the Union; (b) interrogation of Thelma Robertsas to the signing of union authorization cards; and (c) interrogation of Roberts asto who started the Union.It is also argued and alleged in this proceeding that the Respondent would dis-charge employees because of their sympathy and efforts in behalf of the Union.One reference to such a remark came in the testimony of Payne who stated thatHazelrigg had told him in their June conversation, that Ben Berman of Crown hadtold Hazelrigg to fire Burke and Payne.Hazelrigg denied any such statement andBurke in his testimony categorically stated that Hazelrigg had made no such state-ment to him. It would appear highly unlikely to me that Hazelrigg would threatento discharge Payne and Burke, and yet, while talking to Burke and Lester on thesame day on the same subject never mentioned any similar threat to them. Paynealso testified that on another occasion Hazelrigg had told him that if he had any-thing to do with the Union he would be fired. Payne's testimony in this respectwas extremely vague, and he was not definitely sure of the year or where it sup-posedly took place, nor was there any corroborated statements in support thereof,and I do not credit this testimony.The only other reference to any discharge be-cause of union activities was the testimony of Burke, to the effect that in the Juneconversation with the cutting room employees, Hazelrigg had mentioned to him thatBurke's wife was also working at the Company.However, Burke admitted thatHazelrigg had then also told him that he was free to do as he pleased. The GeneralCounsel must sustain the allegations of a complaint by a preponderance of the sub-stantial evidence.Substantial evidence is such relevant evidence as a reasonablemind might accept as adequate to accept a conclusion. It is found that the evidencein this case with respect to the discharge of employees because of their union activi-ties give rise to no more than suspicion, speculation, and surmise.Certainly, itdoes not equal the substantial evidence necessary to support the allegations of thecommission of an unfair labor practice.Accordingly, the complaint in this respectwill be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent engaged in certain unfair labor practices, itshall be recommended that the Respondent cease and desist therefrom and takecertain affirmative action which it is found necessary to effectuate the policies ofthe Act.Inasmuch as Respondent's antiunion activities are not so extensive in manner andscope and are not of such an aggravated character as to indicate an attitude of gen-eral opposition to employees' rights, it will be recommended that Respondent onlybe required to cease and desist from in any like manner interfering with, restrain-ing, or coercing its employees in the exercise of the rights guaranteed them in Sec-tion 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following: 500DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Unionis a labor organization within the meaning of Section 2(5) of theAct.2.TheRespondent is engaged in commerce within the meaning of Section 2(6)and (7)of the Act.3.By interrogating employees as to their union activities and sympathies, therebyinterferingwith,restraining,and coercing them in the exercise of their rights guaran-teed by Section7 of the Act,Respondent has engaged in and is engaging in unfairlabor practiceswithin themeaning of Section 8(a)(1) ofthe Act.4.Theactivities set forth in paragraph3 aboveare unfair labor practices affect-ing commerce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted frompublication.]Western Truck Lines, Ltd., Gillette Motor Transport,Inc.andOfficeEmployees International Union,Local45,AFL-CIO.Case No. 16-CA-1379.May 12, 1961DECISION AND ORDEROn January 12, 1961, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices as alleged in the complaint, and recommended thatthese particular allegations be dismissed.Thereafter, the GeneralCounsel filed exceptions to the Intermediate Report and a brief insupport of his exceptions, and the Respondent filed a reply briefthereto.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report,' the exceptions, the briefs and the entire record in thecase,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner 2ORDERUpon the basis of the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, as amended, the1 The TrialExaminer,under sectionB of the IntermediateReport, failedto clearly notethat the personabout whomwitness M.I.Jennings was speaking was Bill C.Merrett, asupervisor in Respondent's I.B.M. department.3Absent exceptions,the TrialExaminer's findings and conclusions that the Respondenthad violated Section 8(a) (1) of the Act are adoptedpro forma.131 NLRB No. 77.